department of the treasury internal_revenue_service te_ge eo examinations ormsby station court suite a - stop tax exempt and nena canara ane fi py louisville ky division release number release date uil code org address date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number v h b you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice ifa if we do not hear from you within days from the date of this letter we if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status will process your case on the basis of the recommendations shown in the report of in that event you will be required to file examination and this letter will become final federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and letter catalog number 34801v thank you for your cooperation d a f sincerely marsha a ramirez director exempt_organizations examinations enclosures publication publication form_6018 report of examination envelope letter catalog number 34801v oe 886a department of the treasury - internal_revenue_service explanation of items name of taxpayet schedule no or exhibit year period ended 20xx org legend org organization name companies issue xx date motto motto cco-1 co-2 whether the org org sale of pull-tabs results in its being liable for the gambling excise_taxes under sec_4401 and sec_4411 of the code facts from january 20xx - december 20xx org conducted weekly motto session that were open to the public gross_income reported on the quarterly reports that were filed with the office of charitable gaming was as follows 1st quarter 2nd quarter 3rd quarter 4th quarter total income motto pull-tabs special checks total income during 20xx org wrote checks form their charitable gaming bank account totaling dollar_figure to org used to funds to help pay for their building date 20xx 20xx 20xx 20xx 20xx 20xx total check number amount org never filed any_tax return since 19xx06 in that year a form_990 was filed org did not file any forms or 11-c law sec_4401 of the code imposes on any wager authorized under state law a tax equal to dollar_figure percent of the amount wagered and on any wager not authorized under state law a tax equal to percent of the amount wagered form 886-a rev department of the treasury - internal_revenue_service page -1- oon 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org 20xx sec_4411 of the code imposes a special tax of dollar_figure per year to be paid_by each person who is liable for the tax imposed under sec_4401 or who is engaged in receiving wagers for or on behalf of any person so liable sec_4411 of the code substitutes dollar_figure for dollar_figure in subsection a in the case of any person whose liability for tax under sec_4401 is determined only under paragraph of sec_4401 and any person who is engaged in receiving wagers only for or on behalf of persons described in paragraph sec_4421 of the code provides that wagers include lotteries conducted for profit but sec_4421 excludes from the term lottery any drawing conducted by an organization exempt from tax under sec_501 and sec_521 if no part of the net_proceeds derived from such drawing inures to the benefit of any private_shareholder_or_individual taxpayer’s position the taxpayer's position is unknown government’s position org is liable for gambling excise_taxes excise_taxes under sec_4401 and sec_4411 of the code funds from the public sale of pull-tabs inured to the private benefit org amounts wagered in drawings conducted by exempt_organizations are not subject_to wagering tax as long as no part of the net_proceeds inures to the benefit of any private_shareholder_or_individual generally under the rationale of 783_f2d_69 7th cir raising substantial revenue from wagering activities open to the public for a long period of time to defray organizational operating_expenses and to subsidize membership recreational and social activities constitutes private_inurement if the wagering activities are not open to the public but are limited to members and bona_fide guests the use of the proceeds to defray operating_expenses etc does not constitute inurement also see 456_f2d_152 2d cir it is shown that wagers were accepted from nonmember guest sources the to sustain an assertion of tax the facts must show the source and disposition of the net_proceeds from wagering for example if wagering proceeds were commingled with other bar or motto revenue and those proceeds were applied in part for general operating_expenses or to subsidize the bar and food operations and in part for charitable purposes a proportionate amount of the wagering proceeds could be deemed to have inured to the benefit of the members if on the other hand the wagering revenue is separately accounted and is earmarked solely for charitable purposes no inurement can be attributed to the wagering activities and no liability for tax arises conclusion based upon the above org has not met the exception of sec_4421 of the code as it has not shown that funds were not spent for operating_expenses org has not shown that inurement did not occur to reduce the burden on the taxpayer forms and 11-c have been prepared by the government form 886-arev department of the treasury - internal_revenue_service page -2- leven 886a department of the ‘l'reasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended august 20xx - 20xx org legend org organization name xx date issue whether org org qualifies for exemption under sec_501 of the internal_revenue_code facts exhibit a provides copies of the internal_revenue_service correspondence requesting that org file the form_990 for the tax periods ending august 20xx - 20xx org failed to respond to the internal_revenue_service correspondence or file the form_990 for the tax periods ending august 20xx - 20xxx law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of form 886-arev department of the treasury - internal_revenue_service page -1- schedule no or exhibit year period ended een 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items 20xxk august 20xx - org an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax taxpayer’s position the taxpayer failed to file the required form 990s government's position the tax exempt status of org should be revoked effective september 20xx conclusion it is the irs's position that org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly org’s exempt status is revoked effective september 20xx forms tax returns should be filed for all tax periods after september 20xx form 886-a crev department of the treasury - internal_revenue_service page -2-
